Citation Nr: 1730866	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a cardiovascular disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension. 

4. Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965m May 1985  to September 1987, and November 1987 to June 1988.  He had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was most recently before the Board in June 2016 when it was remanded for additional development.  It has returned for adjudication.

The Veteran testified before the undersigned Veterans Law Judge during a January 2012 videoconference hearing.  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1. A cardiovascular disorder was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

2. Hypertension was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

3. The preponderance of the evidence fails to establish that erectile dysfunction is etiologically related to service or a service-connected disability.

4. Peripheral neuropathy of the lower extremities was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  See July 2009 and July 2012 VCAA Correspondence; Jan. 2012 hearing trans.  Further, neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Court of Appeals) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the appeal have been requested or obtained.  The available record includes service treatment records, personnel records, post-service treatment records, and statements in support of the claims.  It appears that all obtainable evidence identified by the Veteran relative to the claims adjudicated herein has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the issues decided herein.

The Veteran underwent VA examinations in connection with his claims in August 2012 and October 2016 with an addendum opinion provided in February 2017.  The Board finds these examinations to be sufficient and adequate.  The VA examiners reviewed the claims file, considered the Veteran's contentions, and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

As noted above, these issues were remanded in June 2016 for additional development, including obtaining an addendum opinion regarding the etiology of the Veteran's claimed disabilities.  The addendum medical opinion was provided in February 2017.  The Board finds there has been substantial compliance with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  When there is an approximate balance of positive and negative evidence regarding any issue material  to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection on a direct basis, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, service connection for certain chronic diseases, including organic heart disease and hypertension, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders may be presumed service connected, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran, and early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's distinguishing "blue water" naval service from "brown water" service in Vietnam is a reasonable regulatory interpretation); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  VA has been instructed to reevaluate its definition of inland waterways, particularly as applied to Da Nang Harbor.  Such consideration is only applicable if a Veteran is shown to have served aboard a ship that entered a Vietnam harbor or inland waterway.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may alternatively be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b)(2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

III. Analysis

Initially, the Board notes that in a January 2010 statement, the Veteran stated that the ship he served on was in the waters of Vietnam.  However, there is no credible evidence demonstrating that he set foot on land in Vietnam, that he served aboard ship operating on its inland waterways, or that he was exposed to herbicide agents during active service.  Such was confirmed by an August 2010 response from the National Personnel Records Center indicating they were unable to locate records showing service in Vietnam after "an extensive and thorough search or the records among our holdings."  Further, the Veteran's personnel records show service on the USS Forrest Royal, USS Robinson, USS Charles F. Adams, USS John A. Moore, and USS Clifton Sprauge.  The USS Forrest Royal is the only ship to have service associated with service in Vietnam, and therefore exposure to herbicide agents, but that was in 1967, after the Veteran served on the ship.  As such, any presumption of service connection based on herbicide agent exposure is precluded.  

Moreover, as there is no competent evidence of any symptoms or treatment attributable to a cardiovascular disorder or hypertension for many years after the Veteran's discharge from active service, presumptive service connection under 3.309(a) is also not warranted.

A. Cardiovascular Disorder

The Veteran claims that he has a cardiovascular disorder that had its onset in service.

The Veteran submitted undated private treatment records showing diagnoses of cardiomyopathy and atrial flutter with ablation in 2005.  Accordingly, the requirements of Shedden element (1) have been met.

The Veteran's service treatment records are absent of complaint or treatment for a cardiovascular disorder. Indeed, his June 1988 discharge examination notes that his heart was "normal".  On the accompanying report of medical history, the Veteran denied heart trouble.  However, the Veteran indicated that he was exposed to asbestos while serving on the USS Forrest Royal.  In affording the Veteran the benefit of the doubt, the Board finds that the requirements of Shedden element (2) have been met. 

Notwithstanding the above, the Board finds that the Veteran's service connection claim fails on element (3), evidence of a nexus. 

During the January 2012 hearing, the Veteran stated that he started experiencing a cardiac problem in the late eighties, early nineties during tests in service when he would notice his heart racing.  He noted that in 2005, he had to go to a hospital for arterial ablations.  He attributed the heart problem to the tension and pressure from service.  The Veteran denied treatment during service for a heart condition.  He stated that he feared being discharged if he had too many medical complaints.  

During the VA examination in August 2012, the examiner reviewed the Veteran's claims file, took a history from the Veteran, and performed an examination.  He noted the Veteran's diagnoses of coronary artery disease in 2010 and supraventricular arrhythmia in 2005.  Based on a review of the record and an examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's coronary artery disease or arrhythmia was incurred in or caused by exposure to asbestos in service.  The examiner explained that although the Veteran's private treatment records list cardiomyopathy on his problem lists, an echocardiogram from November 2011 was entirely normal.  The examiner also stated that the Veteran no longer has heart disease.  Further, asbestos affects the respiratory system rather than the cardiac system.  The atrial fibrillation is due to an electrical circuitry malfunction in the heart, which has no relation to asbestos exposure.  

In a February 2017 addendum opinion, the VA physician opined that the Veteran's claimed cardiovascular disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the medical evidence, specifically private treatment records, document the onset and occurrence of atrial fibrillation with ablation therapy and hypertensive cardiovascular disease as well as cardiomyopathy occurring well after service and in periods outside service while the Veteran was in the Reserves.  She further noted that there is no indication that there was any heart condition due to or during service or a result of service on active duty.  Additionally, the retirement examination did not indicate that there was any heart disease.  The examiner also noted that the evidence did not support that any heart condition was incurred or aggravated or secondary to any condition or event in service.      

Based on the above, the Board finds that the preponderance of the evidence is against service connection for a cardiovascular condition.  There is no evidence relating the Veteran's cardiovascular conditions to service other than the Veteran's assertions.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  A cardiovascular disorder is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's lay contentions do not constitute competent medical evidence and they lack probative value.  

The lay opinions are also outweighed by the opinions of the VA examiners.  After a review of the claims file, including the Veteran's history of symptoms and the treatment records, the examiners found that the Veteran's cardiovascular disorders were less likely than not related to service, to include any in-service asbestos exposure.  These opinions are shown to have been based upon a substantially accurate consideration of the credible evidence of record and to have been supported by adequate rationale.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).    

Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for a cardiovascular disorder is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).

B. Hypertension

The Veteran claims that he has hypertension related to his active service.

During the October 2016 VA examination, the examiner noted the Veteran's diagnosis of hypertension dating back to approximately 2002.  Accordingly, the requirements for Shedden element (1) have been met.

The Veteran's service treatment records are absent of complaints or treatment for hypertension during his active service.  As noted above, his June 1988 discharge examination notes that his heart was "normal".  On the accompanying report of medical history, the Veteran denied a history of high blood pressure.  However, as the Veteran indicated that he was exposed to asbestos while serving on the USS Forrest Royal, the requirements of Shedden element (2) have been met. 

Treatment records from the Veteran's Reserve service include a June 1995 periodic examination noting that the Veteran had "borderline" high blood pressure.  Also, a treatment note dated in June 2002 states that the Veteran had high blood pressure.  

During the January 2012 hearing, the Veteran indicated that he first noticed high blood pressure in the late eighties.  He said they would test his blood pressure in service and tell him to sit down because it was high.  He said that after sitting down and resting, his blood pressure would return to a "normal state".  He denied ever being put on medication in service for hypertension and said he thought he was officially diagnosed in 1995.   

During the VA examination in August 2012, the examiner noted the Veteran's diagnosis of hypertension in 1995.  The examiner further clarified that the Veteran  had increased blood pressure on periodic examinations during his Reserve service in 1995 and 1997.  The Veteran reported smoking cigarettes for many years and being overweight when he was in the Reserves.  After a review of the claims file, taking a history from the Veteran, and an examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by any asbestos exposure in the military service.  The rationale was that hypertension is a cardiovascular condition that is not affected by exposure to respiratory contaminants like asbestos.  The Veteran also had multiple etiologies for his hypertension documented in the private medical records, including obesity and diabetes mellitus, Type II.  The examiner further noted that based on the laboratory findings during the examination, diabetes mellitus, Type II has affected the kidneys causing diabetic nephropathy, another etiology of hypertension.  Although hypertension was noted in two physicals during the Veteran's Reserve service, it was not present during his time in active duty.  

After reviewing the Veteran's claims file, taking a history from the Veteran, and an examination, an October 2016 VA examiner found that the Veteran's hypertension was less likely than not related to active service.  The rationale was that during service, the condition was acute only.  While the medical records showed isolated incidents of elevated blood pressure, a confirmed diagnosis of hypertension was only made after service in June 2002.  At that time, he was prescribed medication to control the hypertension.  There was a lack of objective medical evidence in the claims file for hypertension during the Veteran's time of service.  His last separation examination, performed in June 1988, was negative for any heart issues and his blood pressure was normal.  Isolated incidents of elevated blood pressure were documented, however, not until 1995, or 7 years post-service.  Service connection for hypertension could not be established related to a lack of consistent high blood pressure results during military service or one year after discharge.

In a February 2017 addendum opinion, the VA physician opined that the Veteran's claimed hypertension condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness or had its onset within one year of service discharge.  The rationale was that the medical evidence, specifically private treatment records, documents the onset and occurrence of hypertensive cardiovascular disease as well as cardiomyopathy occurring well after service and in periods outside service while the Veteran was in the Reserves.  She further indicated that there is clearly no diagnosis of hypertension in the service treatment records from November 1987 to June 1987.  Additionally, the retirement examination did not indicate that there was any high or low blood pressure.  There is no indication that there was any high blood pressure due to or during service or a result of service on active duty with the Reserves.  The examiner also noted that the evidence did not support that any heart condition was incurred or aggravated or secondary to any condition or event in service.      

Based on the above, the Board finds that the Veteran's hypertension was not manifest during active service and is not found to have been manifest within a year of discharge.  The records suggest that the Veteran had incidences of high blood pressure while enlisted in a reserve component.  However, even if there was evidence that hypertension was diagnosed at that time, service connection for a claimed disorder is not authorized based on enlistment in reserve service.  Rather, where a claimant was enlisted in a reserve component, service connection is authorized only for disease or injury incurred while the claimant was actually performing ACDUTRA or INACDUTRA service.  See 38 U.S.C.A. § 101 (22), (24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  There is no lay or medical evidence linking any period of active service or any period of performance of ACDUTRA or INACDUTRA to hypertension.  Additionally, the medical evidence does not show a diagnosed condition until 2002, many years after discharge.  As above, the Veteran is not competent to diagnose hypertension prior to this time or comment on its etiology.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  Furthermore, his assertions that hypertension is linked to service are outweighed by the opinions of the VA examiners that found no nexus to service.  Rather, the examiners pointed to other risk factors, including smoking and obesity, and indicated the gap between various notations of elevated blood pressure in the Reserve service records and a confirmed diagnosis of hypertension.  The VA examiners' opinions are found persuasive, as based on adequate rationales, and the most probative evidence in this case.  See Dalton, 21 Vet. App. 23 (2007).

Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for hypertension is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).

C. Erectile Dysfunction

During the January 2012 hearing, the Veteran testified that his erectile dysfunction is secondary to his hypertension.

The Veteran's erectile dysfunction was noted during the August 2012 VA examination dating back to 1999.  Accordingly, the requirements for Shedden and Wallin element (1) have been met.

The Veteran's service treatment records are absent of complaint or treatment for erectile dysfunction.  The June 1988 discharge examination notes that his endocrine system was "normal".  However, the Board finds that Shedden element (2) has been satisfied by virtue of the claimed asbestos exposure in service.  

As noted above, the Board has denied service connection for hypertension.  As hypertension is not found to be related to service, secondary service connection is not warranted for erectile dysfunction based on any connection thereto.  Additionally, there is no competent evidence suggesting a nexus between the Veteran's currently diagnosed erectile dysfunction and any service-connected disability.  As such, service connection on a secondary basis is not warranted.  See 38 C.F.R. § 3.310; Wallin, 11 Vet. App. at 512 (1998).  

During the VA examination in August 2012, the examiner noted the Veteran's diagnosis of erectile dysfunction in January 1999 and prostate cancer treated by radiation in 2000.  The Veteran reported having erectile dysfunction for the previous 9 years.  After a review of the Veteran's claims file, taking a history from the Veteran, and an examination, the VA examiner opined that the Veteran's erectile dysfunction is less likely than not incurred in or caused by his in-service exposure to asbestos.  The rationale was that asbestos is a respiratory contaminant that would not gain entry into the genitourinary system to cause erectile dysfunction.  Rather, the erectile dysfunction is related to the radiation treatments for prostate cancer, diabetes mellitus, Type II, and the Veteran's hypertension and treatment.  The vasculature and the nerves have both been affected by the diabetic process of demyelination of the nerves to the penis and the vasculature has been changed by diabetes as well as hypertension.  Additionally, the medications used to treat hypertension have known side effects of erectile dysfunction. 

Based on the above, the Board finds that the Veteran's service connection claim must fail as there is no evidence of a nexus to service.  The Veteran has not argued that his erectile dysfunction had its onset in service or that it continued since service.  Additionally, the VA examiner found it less likely than not that erectile dysfunction is related to service, to include any exposure to asbestos.  Rather, the examiner linked erectile dysfunction to the Veteran's prostate cancer, diabetes mellitus, Type II, and hypertension, conditions that are not service-connected. 

The preponderance of the evidence is against this claim and service connection for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).

D. Peripheral Neuropathy

The Veteran's peripheral neuropathy was diagnosed during the August 2012 VA examination.  Accordingly, the requirements of Shedden element (1) have been met.

The Veteran's service treatment records are absent of complaint or treatment for peripheral neuropathy.  The June 1988 discharge examination notes that his lower extremities were "normal".  On the accompanying report of medical history, the Veteran denied cramps in his legs and foot trouble.  As noted above, the Board finds that the requirements of Shedden element (2) have been satisfied by the claimed asbestos exposure in service.

During the January 2012 hearing, the Veteran testified that he first experienced problems with his lower extremities in 2000 or 2001.  He said he felt like there were needles in the bottom of his feet, ankles, and calves that prevented him from being able to stay in formation.  He associated these feelings with poor footwear issued by the military, working and walking on steel, walking and working on concrete floors, and going up and down on machinery to move supplies.  The Veteran indicated that he never sought treatment for this condition on active duty but that in 2000, during annual training, the Veteran reported to the doctor because his knees were swollen.  He was told to take a few days off.  He indicated that he thought he was diagnosed with peripheral neuropathy in 1995 or 1996 when he complained to his primary care physician and was referred to a podiatrist.  However, he said they never told him that he had peripheral neuropathy at that time. 

During the VA examination in August 2012, the examiner diagnosed the Veteran with bilateral sensory peripheral neuropathy related to diabetes mellitus, Type II, lower extremities.  After a review of the claims file, taking a history from the Veteran, and an examination, the VA examiner opined that the Veteran's peripheral neuropathy of the bilateral lower extremities was less likely than not related to any asbestos exposure in the military.  Rather, the peripheral sensory neuropathy is related to the Veteran's diabetes mellitus, Type II.  The rationale is that the sensory deficit in the bilateral lower extremities is clinically in a typical "stocking" pattern common in diabetes mellitus, Type II.  

In the February 2017 addendum opinion, the VA physician opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the medical evidence, specifically private treatment records, do not show the onset of peripheral neuropathy, secondary to Diabetes Mellitus, Type II, until well after service.  The specific records dated from November 1987 to June 1987 clearly did not include any diagnosis of peripheral neuropathy or Diabetes Mellitus, Type II.  Further, the retirement examination did not indicate that there was any peripheral neuropathy.  There is no indication that there was any peripheral neuropathy due to or during service or as a result of service on active duty with the Reserves.  Additionally, the evidence does not support that peripheral neuropathy was incurred or aggravated or secondary to any condition or event in service.  

Based on the above, the Board finds that service connection is not warranted for peripheral neuropathy of the lower extremities.  Consideration has been given to the Veteran's personal assertion that he has peripheral neuropathy related to his active service, including ill-fitting boots and working on hard surfaces.  However, peripheral neuropathy is not a condition that is readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, such as pain in his legs dating back to 1995, but there is no indication that he is competent to etiologically link any such symptoms to a diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King, 700 F.3d at 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

The lay opinions are also outweighed by the VA examiners' opinions.  The VA examiners reviewed the claims file, including the Veteran's contentions, and found that peripheral neuropathy is related to the Veteran's diabetes mellitus, Type II.  The found no relationship between peripheral neuropathy and the Veteran's active service, to include asbestos exposure.  

The preponderance of the evidence is against this claim and service connection for peripheral neuropathy is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for hypertension is denied.

Service connection for erectile dysfunction is denied.

Service connection for peripheral neuropathy of the right and left lower extremities is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


